DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on March 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority 
2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the words “elements” and “ unit”, “system”   are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical system configured to…”, “imaging elements configured to…”, “imaging unit configured to..”, “ comparison unit configured to…”, “ correction unit configured to…”  in claim 1,  “ a signal delay unit configured to…” and “the comparator calculates…”  in claim 4,  “ the comparator calculates…” and “correction unit determines…” in claim 5,  “ optical system 
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2, 3, 6 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.

EXAMINER'S AMENDMENT 
3.  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The currently amended claims are listed as the following (for previously presented claims please refer to claims filed on 03/16/2021): 
comparison unit calculates the level difference in each line between the image signals by comparing the plurality of images signals through the signal delay unit. 
Claim 5 (Currently Amended) The imaging device of claim 1, wherein the comparison unit  calculates the level difference in units of lines between a signal level (La) of the imaging element (A) of which the slit ranges passes each of the subject images first and a signal level (Lb) of the imaging element (B) of which the slit range passes each of the subject images later, and the correction unit determines that a value obtained by adding the level difference and a correction value (gb) of the imaging element (B) for one line ahead is a correction value (gb) of the imaging element (B), corrects the image signal of the imaging element (B) in units of lines, determines that a correction gain (Gb) for one line ahead is a correction value (ga) of the imaging element (A), and corrects the image signal of the imaging element (A) in units of lines.

                                     Allowable subject matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
      regarding claim 1, prior art on record Peng (US Pub. No.: US 2015/0312464 A1) discloses an imaging device (Fig. 1A; Para 24; multi-exposure imaging system 100) comprising: 

 a plurality of imaging elements ( Para 24; image sensors 122 and 124 )  configured to capture subject images dispersed by the optical system using a rolling shutter method ( Para 27; a method for eliminating rolling shutter flicker) ; 
a comparison unit  ( Para 26; the flicker gain detector 280 receives the images ImgL and ImgS and the exposure ratio, to calculate a flicker gain “F_gain”.   ) configured to calculate a level difference in units of lines between image signals output by  the plurality of imaging elements by comparing signal levels of the image signals (Para 24; the auto exposure controllers 152 and 154 respectively adjust the exposure setting of the long and the short exposure image sensors 122 and 124. The exposure ratio calculator 160 can calculate an exposure ratio between the long and the short exposure of the image sensors 122 and 124 so that the image composition unit 170 can combine two images respectively captured by the long and the short exposure image sensors 122 and 124 into a composite image based on the exposure ratio); and a correction unit ( Para 26;  the compensator 284 compensates the pixel values of the line of the short exposure image ImgS by the flicker gain to generate an image ImgS' so as to eliminate the flicker. Finally the image composition unit 270 can combine images ImgL and ImgS' into a composite image based on the exposure ratio) configured to correct influence of a flash band on the image signals on the basis of the level difference. 

Claims 2-7 are allowed as being dependent from claim 1.
	Regarding claim 8, the subject matter of claim 8 is similar to the subject matter disclosed in claim 1; therefore claim 8 is allowed for the same reasons as set forth in claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Elhachimi et al.  (US Pub. No.: 2015/0103209 A1) cites a flicker compensation method for images taken by an image sensor operating in rolling-shutter mode may include capturing a first image and capturing a second image offset in time from the first image by an integer or zero number of flicker periods, plus half a flicker period. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696